Citation Nr: 0821080	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right shoulder 
disability.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to 
September 1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).




FINDING OF FACT

The appellant failed to report for his VA right shoulder 
examination, and good cause for his failure to report was not 
shown.


CONCLUSION OF LAW

Entitlement to service connection for a right shoulder 
disability is denied.  38 C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2007, the Board reopened the claim for service 
connection for right shoulder disability, and remanded the 
claim for a VA examination to ascertain whether there was any 
abnormal right shoulder pathology attributable to service.  
The Board indicated that a VA examination was necessary to a 
disposition of the claim.

VA records reflect that a request for a VA examination was 
initiated in January 2008.  VA Electronic correspondence 
dated February 11, 2008, reflects that the appellant failed 
to report for his VA examination on February 4, 2008.  It 
further reflects that the appellant "continued calling this 
office about how he prefers not to see a doctor here" and 
that the appellant had last communicated with VA in January 
2008 about his upcoming scheduled appointment.

The Board observes that correspondence dated January 2008 
from the appellant reflects his statement that "Examination 
is not welcome you have medical report of shoulder..."  The 
appellant seems to further argue that he is a victim of human 
and civil rights violations.

According to 38 C.F.R. § 3.655(a), (b) (2007), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

Since the appellant's application was for a reopened claim, 
it falls within the parameters of 38 C.F.R. § 3.655(a), (b).  
Entitlement to this claimed benefit cannot be established 
without a current VA examination and a medical opinion based 
upon a review of the record.  Thus, his claim must be denied 
unless there is good cause.  In this case, the appellant has 
failed to provide any reasons for his failure to report for 
the February 2008 VA examination and his statements suggest 
no intention to appear for a VA examination.  Under the 
circumstances, his claim must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As the claim is denied as a matter of law, the statutory and 
regulatory provisions regarding VA's duties to provide notice 
and assistance to claimants have no effect.  Manning v. 
Principi, 16 Vet. App. 534 (2002).


ORDER

Service connection for right shoulder disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


